UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6742



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

ERNEST D. THOMPSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-87-113-R, CA-95-541-3)


Submitted:   December 19, 1996         Decided:     December 31, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Ernest D. Thompson, Appellant Pro Se. David T. Maguire, Assistant
United States Attorney, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Thompson, Nos. CR-
87-113-R; CA-95-541-3 (E.D. Va. Apr. 24, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2